DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, IM et al. disclose: a dental x-ray sensor device system (para. [0050]) comprising: a sensor housing configured fit in a patient’s mouth, and which contains a digital x-ray sensor (fig.2 item 210), wherein the sensor housing includes at least one connector; a support arm having a first end that is configured to connect to the at least one connector, and a second end that is configured to mount on a head of an x-ray emitter (fig.2 item 110, para. [0031]). Stantchev discloses: a battery (fig.4 item 3a) powered communications module (fig.4 item 3f) connected to the sensor housing and to the digital x-ray sensor to receive image data acquired by the digital x-ray sensor (fig.4 item 1) and transmit the image data (col.266-67 – col.3 L1-2) motivated by the benefits for a portable detector (Stantchev col.1 L29-32). The prior arts fail to teach, disclose, suggest or make obvious: the battery powered communications module is housed within the support arm.
Regarding independent claim 8, Miller discloses: a sensor housing having an external surface (fig.25 items 1115 & 1115), the sensor housing being configured to fit within a person’s mouth with the person’s mouth substantially closed (para. [0072]), wherein the sensor housing comprises a flat face that corresponds to a plane of an digital x-ray sensor mounted in the sensor housing (fig.25). Kim discloses: the sensor housing including a plurality of attachment slots on an outside of the sensor housing (fig.8 items 226, fig.9 items 216 & 217) motivated by the benefits for improved reliability of performance (Kim para. [0020]). Stantchev discloses: a wireless communications module (fig.4 item 3f) operably (col.266-67 – col.3 L1-2) motivated by the benefits for a portable detector (Stantchev col.1 L29-32). The prior arts fail to teach, disclose, suggest or make obvious: a support arm configured to attach to the sensor housing at the one of the attachment slots, wherein the communications module is housed in the support arm.
Regarding independent claim 16, IM et al. disclose: a sensor housing (fig.2 item 210) configured fit in a patient’s mouth, and which contains a digital x-ray sensor. Stantchev discloses: a battery (fig.4 item 3a) powered communications module (fig.4 item 3f) connected to the sensor housing and to the digital x-ray sensor to receive image data acquired by the digital x-ray sensor and transmit the image data (col.266-67 – col.3 L1-2). The prior arts fail to teach, disclose, suggest or make obvious: the sensor housing includes at least two connectors; a support arm having a first end that is configured to alternatively connect to one of each of the at least two connectors, and a second end that is configured to mount on a head of an x-ray emitter, wherein the at least two connectors are each located at different positions on the sensor housing to allow at least two different orientations of the sensor housing when connected to the first end of the support arm.
Claims 2-7, 9-15, 17-21 are allowed on the same basis as independent claims 1, 8 & 16 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884